 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   JOAQUIN ANDRES ACOSTA,                      Case No. 5:18-00369 CJC (ADS)

11                              Plaintiff,

12                              v.               ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
13   UNITED STATES OF AMERICA, et al.,           STATES MAGISTRATE JUDGE

14                              Defendants.

15
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the
16
     records and files herein, the Report and Recommendation of the assigned United States
17
     Magistrate Judge dated May 7, 2019, [Dkt. No. 92], and Plaintiff’s May 28, 2019 filing
18
     entitled, “No Consent and Rebuttal to Report and Recommendation of United States
19
     Magistrate Judge for Dismissal of Cases Including a Fee Schedule for Unauthorized Use
20
     of My Name” [Dkt. No. 94]. After thorough analysis and consideration of the Report
21
     and Recommendation as well as Plaintiff’ response thereto, the Court concurs with and
22
     accepts the findings, conclusions and recommendations of the Magistrate Judge.
23

24
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.    The United States Magistrate Judge’s Report and Recommendation, [Dkt.

 3               No. 92], is accepted;

 4         2.    The case is dismissed with prejudice; and

 5         3.    Judgment is to be entered accordingly.

 6

 7
     Dated: June 6, 2019                    _______________________________
8                                           THE HONORABLE CORMAC J. CARNEY
                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  2
